             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 1 of 10



1                                                  HONORABLE JUDGE BENJAMIN H. SETTLE
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT TACOMA
9
     HP TUNERS, LLC, a Nevada limited              )
10
     liability company,                            )   CASE NO. 3:17-cv-05760-BHS
                                                   )
11                         Plaintiff,              )   PLAINTIFF’S MOTION FOR LEAVE TO
                                                   )   FILE SECOND AMENDED COMPLAINT
12          vs.                                    )   TO ADD NEW DEFENDANT ENTITY
                                                   )
13   KEVIN SYKES-BONNETT and                       )
     SYKED ECU TUNING INCORPORATED,                )
14   a Washington corporation,                     )   NOTING DATE: February 28, 2020
                                                   )
15
                           Defendants.             )
16

17          Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), by its

18   attorneys, hereby moves for leave to file Second Amended Complaint to Add New Defendant

19   Entity pursuant to Federal Rule Civil Procedure 15(a), Local Rule 15 and Federal Rule of Civil

20   Procedure 21. In support thereof, HPT states as follows:
21
                                           INTRODUCTION
22
            This action was commenced in September 2017. Plaintiff’s First Amended Complaint
23
     was filed in or about March 2018. In May 2019, during the course of these proceedings,
24

25


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 1                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 2 of 10



1    Defendants formed a new entity named Syked Performance Engineering LLC. Thereafter, in
2    June 2019, Defendants voluntarily dissolved Defendant Syked ECU Tuning, Inc.
3
            Notwithstanding the purported voluntary dissolution of the Defendant entity and
4
     formation of the new entity, the businesses of Defendant Syked ECU Tuning, Inc. and Syked
5
     Performance Engineering LLC are the same, Defendant Kevin Sykes-Bonnett and Defendant
6
     John Martinson are identified as owners and principals of both entities, the website for the
7
     business (www.sykedecutuning.com) is the same, and the principal place of business address for
8
     each entity is the same (1602 Point Fosdick Dr. NW, Gig Harbor, WA 98335).
9

10
            Even though Defendants dissolved Defendant Syked ECU Tuning, Inc. in June 2019,

11   prior to the discovery closure date in this case, documents concerning these issues were not

12   produced in discovery in this action by Defendants at any time. Rather, in December 2019, after

13   the close of discovery in this matter, Plaintiff obtained documents from the Office of Secretary of

14   State for the State of Washington demonstrating that Defendants voluntarily dissolved Defendant
15
     Syked ECU Tuning, Inc. and, shortly before such voluntary dissolution, they formed a new entity
16
     named Syked Performance Engineering LLC to carry on the business and affairs of Syked ECU
17
     Tuning, Inc.
18
            As a result of Plaintiff’s discovery of Defendants’ formation of the new entity, Plaintiff
19
     now seeks leave to file a Second Amended Complaint, which merely adds the newly formed
20
     entity by the individual Defendants. The proposed Second Amended Complaint does not add
21
     new causes of action. Here, the new business entity (Syked Performance Engineering LLC) is an
22

23   alter ego of the current individual defendants or is liable as a successor in interest to Defendant

24   Syked ECU Tuning, Inc. Accordingly, Plaintiff respectfully requests that the Court grant this

25   Motion for Leave to File Second Amended Complaint to Add New Defendant Entity.

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 2                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 3 of 10



1                                      FACTUAL BACKGROUND
2           1.      On May 8, 2019, in the midst of these proceedings prior to the discovery closure
3
     date, Defendant Kevin Sykes-Bonnett and Defendant John Martinson formed Syked
4
     Performance Engineering, LLC, 1602 Point Fosdick Dr. NW, Gig Harbor, WA 98335. (A copy
5
     of the Certificate of Formation from the State of Washington, Office of the Secretary of State
6
     online database is attached hereto as Exhibit A). Defendant Sykes-Bonnett and Defendant
7
     Martinson are listed as “Governors” of Syked Performance Engineering LLC.
8
            2.      On June 7, 2019, Articles of Dissolution for Defendant Syked ECU Tuning, Inc.,
9

10
     1602 Point Fosdick Dr. NW, Gig Harbor, WA 98335, were filed with the State of Washington,

11   Office of the Secretary of State. (A copy of the Articles of Dissolution from the State of

12   Washington, Office of the Secretary of State online database is attached hereto as Exhibit B).

13          3.      In connection with this litigation and these proceedings, Defendants did not

14   produce documents in discovery evidencing the dissolution of Defendant Syked ECU Tuning,
15
     Inc. or the formation of Syked Performance Engineering LLC.
16
            4.      The website for the business of Defendant Syked ECU Tuning, Inc. was
17
     www.sykedecutuning.com and is also the website for the business of Syked Performance
18
     Engineering LLC and the phone number for both companies is the same.
19
                                               ARGUMENT
20
            The Federal Rules of Civil Procedure favor liberal allowance of amendments to
21
     pleadings. Rule 15(a) provides that leave to amend the complaint “shall be freely given when
22

23   justice so requires.” Fed. R. Civ. P. 15(a). In addition, “[p]arties may be ... added by order of the

24   court on motion of any party or of its own initiative ... at any stage of the action and on such

25   terms as are just.” Fed. R. Civ. P. 21; Nelson v. Adams USA, Inc., 529 U.S. 460, 466-467 (2000).

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 3                                                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 4 of 10



1           District courts apply a policy of “extreme liberality” in favor of Rule 15 amendments.
2    Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). The Court
3
     applies Rule 15 to “facilitate [a] decision on the merits, rather than on the pleadings or
4
     technicalities.” U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). In deciding whether to allow
5
     amendment, the Court considers four factors: bad faith, undue delay, prejudice to the opposing
6
     party, and futility. Griggs v. Pace American Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999).
7
            Because amendment is granted freely, an opponent to a motion for leave to amend must
8
     make a substantial showing to support a denial of the motion. To deny leave to amend, the
9

10
     prejudice must be substantial. Morongo, 893 F.2d at 1079 (amendment greatly altered litigation

11   and required defendants to undertake an entirely new defense at late hour, but those facts alone

12   were not fatal to amendment). Here, the factors weigh in favor of permitting the amendment and

13   do not substantially weigh against granting leave to amend.

14          Consequently, Plaintiff’s motion for leave to file a Second Amended Complaint to add
15
     Syked Performance Engineering LLC as a defendant should be granted. (A copy of the proposed
16
     Second Amended Complaint showing the modifications to the First Amended Complaint in
17
     accordance with Local Rule 15 is attached hereto as Exhibit C).
18
            A. THE ADDITION OF THE NEW BUSINESS ENTITY AS A DEFENDANT
19             WILL NOT PREJUDICE DEFENDANTS AND ABSENT ADDITION OF THE
               NEW DEFENDANT ENTITY, PLAINTIFF WILL BE PREJUDICED.
20
            The proposed addition of Syked Performance Engineering LLC as a Defendant will not
21
     prejudice Defendants. Syked Performance Engineering LLC was formed during the course of
22

23   these proceedings. Upon information and belief, it was formed to remove Bobbie Cannata as an

24   owner of Defendant Syked ECU Tuning, Inc. and to avoid liabilities and obligations of

25   Defendant Syked ECU Tuning, Inc. However, aside from the change of ownership to remove

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 4                                                                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 5 of 10



1    Ms. Cannata, the business of Syked Performance Engineering LLC and the owners of the entity
2    are the same (Defendant Kevin Sykes-Bonnett and John Martinson). Likewise, the principal
3
     place of business for the entities and the web URL address for the businesses are the same as
4
     well. Here, Syked Performance Engineering LLC is an alter ego of Defendants Kevin Sykes-
5
     Bonnett and John Martinson or is a successor in interest to Defendant Syked ECU Tuning, Inc.
6
             Because the facts giving rise to the claims against the original Defendants are identical to
7
     those of the proposed defendant, the proposed amendment will not require Defendants to expend
8
     any additional resources to prepare for trial or delay resolution of this case. See Cortigiano v.
9

10
     Oceanview Manor Home for Adults, 227 F.R.D. 194, 202 (E.D.N.Y. 2005) (proposed

11   amendment would not unduly prejudice defendants where facts giving rise to claims of the

12   additional plaintiffs were virtually the same as those of the named plaintiffs).

13           Notably, courts in other jurisdictions have held that where the proposed new parties are

14   alleged and found to be successors in interest and/or alter egos of the current defendants, a
15
     proposed amendment is not a request for the addition of new parties. See e.g. The Most
16
     Worshipful Sons of Light Grand Lodge v. Sons of Light Lodge, 160 Cal. App. 2d 560, 566 (1958)
17
     (“where … there is reason to disregard the separate entity … no new party was added by the
18
     amendment.”).
19
             Likewise, it is not necessary to plead alter ego liability as a separate claim in federal
20
     court. Kantor v. Big Tip, Inc., 2018 U.S. Dist. LEXIS 57265, *21-22 (W.D. Wash. Apr. 3,
21
     2018). Instead, it is sufficient to allege that the “Defendants, and each of them, were the alter
22

23   egos and/or employees of their co-defendants.” See Id. at 21. Alter ego is not a separate cause of

24   action for which relief can be granted; rather, alter ego serves as a theory to impose liability on

25   an individual for the acts of the corporate entity. Id. at 22.

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 5                                                                         211 E. McLoughlin Boulevard, Suite 100
                                                                                                                 PO Box 611
                                                                                                  Vancouver, WA 98666-0611
                                                                                                              (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 6 of 10



1           Here, the proposed new party (Syked Performance Engineering LLC) is not a separate
2    and distinct defendant, nor are new issues or additional liability being raised for the first time. In
3
     addition, this entity – or its potential liability – was not unknown to Defendants. Further, as
4
     stated, the new defendant entity is owned and operated by the current individual Defendants and
5
     will likely be represented by the same counsel. As a result, Defendants will not be prejudiced by
6
     the addition of the proposed new Defendant.
7
            Moreover, when this action commenced, the new entity sought to be added (Syked
8
     Performance Engineering LLC) did not exist. In fact, the entity was not formed until May 2019
9

10
     – more than a year and a half after this litigation was commenced. Defendants Kevin Sykes-

11   Bonnett and John Martinson are the owners of the new entity Syked Performance Engineering,

12   the two entities are engaged in the same business at the same address and are also utilizing the

13   same website URL.        Thus, Syked Performance Engineering is either the alter ego of the

14   individually named Defendants or a successor in interest to Syked ECU Tuning, Inc.
15
            Defendants’ formation of the new entity engaged in the same business was undoubtedly
16
     designed to escape, evade or avoid the liabilities and obligations of Defendant Syked ECU
17
     Tuning, Inc.    Plaintiff should be permitted to amend the Complaint herein to add Syked
18
     Performance Engineering LLC to ensure complete relief. If Plaintiff is not permitted to amend
19
     the complaint to add the new entity as a defendant, Defendants will have improperly succeeded
20
     in preventing Plaintiff from seeking the complete relief to which it is entitled.
21
            Moreover, given that the statute of limitations has not run, judicial economy and
22

23   conservation of the Court’s resources supports granting leave to file the Second Amended

24   Complaint. In the event that leave is not granted, Plaintiff will be forced to initiate a new,

25   separate action to pursue its claims against this newly formed entity, which similarly uses,

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 6                                                                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 7 of 10



1    possesses and incorporates Plaintiff’s confidential and proprietary trade secret information in the
2    products and services it is offering to the public. Therefore, leave to amend under Rule 15(a)
3
     and Rule 21 is appropriate under the circumstances herein.
4
            B. THE PROPOSED AMENDMENT IS NOT FUTILE AND THERE HAS BEEN
5              NO UNDUE DELAY OR BAD FAITH IN CONNECTION WITH THE
               FILING.
6
            As noted above, it is not necessary to pleading alter ego liability as a separate claim in
7
     federal court.    See Kantor, 2018 U.S. Dist. LEXIS 57265 at *21-22.                      In addition, under
8
     Washington’s successor liability law:
9

10
                      a corporation purchasing the assets of another corporation does not, by
                      reason of the purchase of assets, become liable for the debts and liabilities
11                    of the selling corporation. The courts have recognized, however, that the
                      traditional rule allows a transferring corporation, under certain
12                    circumstances, to effectively avoid its obligations to the detriment of
                      creditors and minority shareholders. Thus, Washington has recognized
13                    four narrow exceptions to the traditional rule: (1) the purchaser expressly
                      or impliedly agrees to assume liability; (2) the purchase is a de facto
14                    merger or consolidation; (3) the purchaser is a mere continuation of the
                      seller; or (4) the transfer of assets is for the fraudulent purpose of escaping
15
                      liability.
16
     Martin v. Abbott Labs., 102 Wn.2d 581, 689 P.2d 368, 384 (Wash. 1984) (emphasis in original);
17
     see also Stoumbos v. Kilimnik, 988 F.2d 949, 961 (9th Cir. 1993).
18
            Here, Plaintiff should be permitted to add Syked Performance Engineering LLC as a
19
     party defendant and, at trial, present evidence to demonstrate that the entity is the alter ego of the
20
     individual Defendants or the successor liability of Syked Performance Engineering LLC for the
21
     liabilities of Syked ECU Tuning, Inc. under each (or any) of the exceptions to the general rule
22

23   and the proposed amendment is not futile.

24          Finally, the amendment is not being sought in bad faith or after undue delay. Plaintiff is

25   not seeking the proposed amendment in bad faith. Courts find bad faith when the plaintiff is

     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 7                                                                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                               PO Box 611
                                                                                                Vancouver, WA 98666-0611
                                                                                                            (360) 750-7547
             Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 8 of 10



1    seeking to prolong the litigation by adding new but baseless legal theories. Griggs, 170 F.3d at
2    881. This is not the case here. Instead, Plaintiff is seeking to amend because it recently learned
3
     that Defendant Syked ECU Tuning, Inc. was dissolved during the course of these proceedings
4
     and that the individual Defendants formed a new business Syked Performance Engineering LLC
5
     to carry on the business of the predecessor entity. Plaintiff obtained documentation concerning
6
     these issues in December 2019.      At that time, the parties were engaged in mediation and
7
     extensive settlement communications. After the settlement discussions failed, Plaintiff filed this
8
     Motion for Leave to File Second Amended Complaint. Nevertheless, undue delay, by itself is
9

10
     “insufficient to justify denying a motion to amend” and the 9th Circuit has “previously reversed

11   denial of a motion for leave to amend where the district court did not provide a contemporaneous

12   finding of prejudice to the opposing party, bad faith by the moving party, or futility of the

13   amendment.” Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999). Here, there has been no

14   undue delay in seeking leave. Likewise, there is no prejudice to Defendants in seeking leave to
15
     amend at this time, the amendment is not futile and is not being made in bad faith. Therefore,
16
     leave to file the Second Amended Complaint should be granted.
17
            WHEREFORE, HP Tuners, LLC respectfully prays for entry of an order granting leave
18
     to file Plaintiff’s Second Amended Complaint within fourteen (14) days of the entry of the Order
19
     granting leave, and for such other and further relief deemed necessary and appropriate.
20
            Dated this 5th day of February, 2020     Respectfully submitted,
21
                                                     s/ Andrew P. Bleiman
22
                                                     Andrew P. Bleiman (admitted pro hac vice)
23                                                   Marks & Klein
                                                     1363 Shermer Road, Suite 318
24                                                   Northbrook, Illinois 60062
                                                     (312) 206-5162
25                                                   E-mail: andrew@marksklein.com


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 8                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 9 of 10



1
                                               Stephen G. Leatham, WSBA #15572
2                                              211 E. McLoughlin Boulevard, Suite 100
                                               Vancouver, WA 98663
3
                                               Telephone: (360) 750-7547
4
                                               Fax: (360) 750-7548
                                               E-mail: sgl@hpl-law.com
5
                                               Attorneys for HP Tuners, LLC
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY      Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 9                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                   PO Box 611
                                                                                    Vancouver, WA 98666-0611
                                                                                                (360) 750-7547
           Case 3:17-cv-05760-BHS Document 244 Filed 02/05/20 Page 10 of 10



1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on February 5, 2020, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                       MARKS & KLEIN

7                                                       s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
8                                                       1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
9                                                       Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10

11
                                                        Attorney for Plaintiff HP Tuners, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
     AMENDED COMPLAINT TO ADD NEW DEFENDANT ENTITY             Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     - page 10                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
